DETAILED ACTION
This Office Action is in response to Amendment filed July 5, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
On lines 13-14 of claim 1, “the aperture of the conductive structure” should be replaced with another term such as “the aperture in the barrier layer” similar to that recited on lines 11-12, because while the barrier layer may have an aperture, the conductive structure does not have an aperture.
On line 3 of claim 16, “on the substrate the” should be replaced with “on the substrate, the”.
On line 4 of claim 16, “GaN-based high electron-mobility transistor” should be replaced with “GaN-based HEMT”, because the acronym of HEMT was already defined on line 3 of claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-14, 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 1 and 16, it is not clear whether the term “sidewalls” recited on line 13 of claim 1 and on line 10 of claim 16 implies that the claimed aperture has a polygonal shape in a plan view, because (a) Applicants did not use the term “wall(s)” or “sidewall(s)” in the original specification, not to mention the shape(s) of the aperture, and (b) therefore, it is not clear whether Applicants originally disclosed a polygonal shaped aperture that has a plurality of sidewalls as Applicants claim in the amended claims 1 and 16, or whether Applicants originally disclosed a round or circular aperture that has only one sidewall.
(2) Further regarding claims 1 and 16, if arguendo the claimed aperture has a polygonal shape in the plan view, it is not clear what kind of a polygonal shape the aperture has in the plan view, because (a) Applicants did not originally disclose what the shape of the aperture is in the plan view, (b) Applicants did not originally disclose that the aperture can have any polygonal shape in the plan view, either, and (c) therefore, sidewalls of some polygonal shapes in the plan view may fail to comply with the written description requirement even if arguendo Applicants originally disclosed a certain polygonal shape of the claimed aperture.
(3) Regarding claim 16, it is not clear what “the surface of a barrier layer” recited on lines 4-5 refers to, because (a) it appears that Applicants argue in the REMARKS filed July 5, 2022 that the limitation “disposed on the surface of a barrier layer” is critical in distinguishing the claimed invention from the teachings of the prior art reference of Padmanabhan et al., and (b) in this case, Applicants first should specify what “the surface of a barrier layer” refers to, and the limitation “the surface of a barrier layer” also lacks the antecedent basis.
Claims 2-8 and 10-14 depend on claim 1, and claims 17-19 and 21 depend on claim 16, and therefore, claims 2-8, 10-14, 17-19 and 21 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 16, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Padmanabhan et al. (US 9,748,224)
Regarding claims 1-3, Padmanabhan et al. disclose a GaN-based semiconductor device (Fig. 5), comprising: a doped substrate (110) (col. 7, line 67 - col. 8, line 2); a barrier layer (121) (col. 8, line 16), disposed on the doped substrate; a channel layer (119) (col. 8, line 16), disposed between the doped substrate (110) and the barrier layer; a source (131), gate (141), and drain (123) formed on a surface (top, bottom or side surface) of the barrier layer (121), because (a) Merriam-Webster dictionary defines “on” as “used as a function word to indicate position in or in contact with an outer surface” or “used as a function word to indicate position in close proximity with”, (b) thus the preposition “on” does not necessarily suggest “directly on”, “directly above” or “directly over”, (c) therefore, the source 131 and the drain 123 are formed on the top, bottom or side surface of the barrier layer 121 since (i) the source 131 and the drain 123 are in contact with the top and bottom surface of the barrier layer 121 in a lateral direction, and (ii) the source 131 and the drain 123 are in contact with outer surfaces of the barrier layer 121, and (d) Applicants claim “a barrier layer, disposed on the doped substrate” on line 3 when the barrier layer is not disposed directly on the doped substrate, and a doped semiconductor structure (114) (col. 9, lines 48-49), disposed in the doped substrate, wherein a band gap of the barrier layer (121; band gap of AlGaN) (col. 8, line 46) is greater than a band gap of the channel layer (119; band gap of GaN) (col. 8, lines 45-46) with a two-dimensional electron gas (122) (col. 8, lines 54-55) formed in the channel layer, the doped substrate (110; p-type) and the doped semiconductor structure (n-type) disposed in the doped substrate have different polarities to form a diode (col. 10, lines 42-45); a conductive structure (120; drain pad) formed adjacent to the drain (123) and extending through an aperture in the barrier layer and the channel layer to form an ohmic contact with the diode (col. 11, lines 14-16); and an insulating layer (144) (col. 9, line 25) positioned on the surface of the barrier layer, because (a) the insulating layer 144 is in close proximity with and/or in contact with the top, bottom or side surface of the barrier layer 121, and (b) Applicants do not specifically claim that a portion of the insulating layer 144 is positioned over or above the top surface of the barrier layer, and lining sidewalls of the aperture of the conductive structure (claim 1), wherein the doped substrate (110) comprises a doped silicon substrate (col. 7, lines 58-60) (claim 2), wherein the doped substrate (110) comprises a p-type semiconductor material (material of 112) and the doped semiconductor structure (114) comprises an n-type semiconductor material (claim 3).
Please refer to the explanations of the corresponding limitations stated above.
Regarding claim 16, Padmanabhan et al. disclose a GaN-based semiconductor device (Fig. 5), comprising: a substrate (110); a GaN-based high-electron-mobility transistor (HEMT), disposed on the substrate the GaN-based high electron-mobility transistor including a source (131), gate (141) and drain (123) disposed on the surface (top, bottom or side surface) of a barrier layer (121) and further including a channel layer (119); a diode (composite structure of 110 and 114), disposed in the substrate (110); a conductor layer (136; conductive electrode), disposed below the substrate; a conductive structure (120) formed adjacent to the drain and extending through an aperture in the barrier layer and the channel layer to form an ohmic contact with the diode; and an insulating layer (144) positioned on the surface of the barrier layer and lining sidewalls of the aperture of the conductive structure.

Claims 1-6, 12-14, 16-19 and 21, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Briere (US 9,087,812)
Regarding claims 1-6 and 12-14, Briere discloses a GaN-based semiconductor device (Fig. 5), comprising: a doped substrate (511a or composite structure of 511a, 511b(, 513a and 513b)), because (a) Merriam-Webster dictionary defines “substrate” as “an underlying support”, and (b) therefore, even the P type Group IV Diode Layer 511a can be referred to as a doped substrate since it provides an underlying support for the layers formed above it; a barrier layer (533), disposed on the doped substrate; a channel layer (531), disposed between the doped substrate and the barrier layer; and a source (532), gate (536), and drain (534) formed on a surface (top, bottom or side surface) of the barrier layer, because the preposition “on” does not necessarily suggest “directly on”; a doped semiconductor structure (513a, 513b or composite structure of 513a and 513b), disposed or within the boundary of in the doped substrate (511a or composite structure of 511a, 511b(, 513a and 513b)), wherein a band gap of the barrier layer is greater than a band gap of the channel layer with a two-dimensional electron gas (2DEG) formed in the channel layer, which is inherent because the 2DEG is formed in a semiconductor layer that has a lower band gap than the other semiconductor layer that is in contact with the semiconductor layer to form the 2DEG; the doped substrate and the doped semiconductor structure disposed in the doped substrate have different polarities (p-type and n-type, respectively) to form a diode (510); a conductive structure (542) (col. 8, line 62) formed adjacent to the drain and extending through an aperture in the barrier layer (533) and the channel layer (531) to inherently form an ohmic contact with the diode to form a functioning semiconductor device; and an insulating layer (col. 9, lines 42-44) positioned on the surface of the barrier layer, because the not-shown insulating layer would be in contact with the top, bottom and/or side surface of the barrier layer 533, and lining sidewalls of the aperture of the conductive structure (claim 1), wherein the doped substrate (511a or composite structure of 511a, 511b(, 513a and 513b)) comprises a doped silicon substrate (one or more Group IV layers) (col. 1, lines 33-46, and col. 3, line 41) (claim 2), wherein the doped substrate (511a or composite structure of 511a, 511b(, 513a and 513b)) comprises a p-type semiconductor material (511a and/or 511b) and the doped semiconductor structure (513a and/or 513b) comprises an n-type semiconductor material (claim 3), the doped substrate (511a or composite structure of 511a, 511b(, 513a and 513b)) comprises a p-type semiconductor material (511a and/or 511b) and the doped semiconductor structure (513a and 513b) comprises an n-type semiconductor material having a first doping concentration (513a) and an n-type semiconductor material having a second doping concentration (513b) (claim 4), wherein the n-type semiconductor material having the first doping concentration (513a) is located between the doped substrate (511a or composite structure of 511a and 511b) and the n-type semiconductor material having the second doping concentration (513b) (claim 5), the n-type semiconductor material having the first doping concentration (513a) has a smaller doping concentration (N) than the n-type semiconductor material having the second doping concentration (N+) (claim 6), wherein the drain (534) is electrically connected to the doped semiconductor structure (513a and/513b); and the source (532) is electrically connected to the doped substrate (511a or composite structure of 511a, 511b(, 513a and 513b)), and the drain is electrically connected to a cathode of the diode, because the drain 534 is electrically connected to the N+ layer 513b, and the source is electrically connected to an anode of the diode, because the source 532 is electrically connected to the P+ layer 511b (claim 12), further comprising: a conductor layer (511b), because (a) Applicants do not specifically claim what the conductor layer is formed of, and (b) the P+ layer 511b conducts electricity, disposed below the doped substrate (511a), wherein the source is electrically connected to the anode of the diode through a first through hole (through hole inside which first through-semiconductor via 541 is formed) and the conductor layer (claim 13), wherein the drain (534) is electrically connected to the cathode of the diode through a second through hole (portion of through hole inside which second through-semiconductor via 542 is formed) and a third through hole (another portion of through hole inside which second through-semiconductor via 542 is formed), because Applicants do not specifically claim what the second and third through holes refer to, and whether they have different characteristics or properties (claim 14).
Please refer to the explanations of the corresponding limitations stated above.
Regarding claims 16-19 and 21, Briere discloses a GaN-based semiconductor device (Fig. 5), comprising: a substrate (511a, composite structure of 511a and 513a, or composite structure of 511a, 513a and 513b); a GaN-based high-electron-mobility transistor (HEMT), disposed on the substrate the GaN-based high electron-mobility transistor including a source (532), gate (536), and drain (534) disposed on the surface (top, bottom or side surface) of a barrier layer (533) and further including a channel layer (531); a diode (composite structure of 511a and 513a or composite structure of 511a, 511b, 513a and 513b), disposed in the substrate; and a conductor layer (511b), disposed below the substrate; a conductive structure (542) formed adjacent to the drain and extending through an aperture in the barrier layer and the channel layer to form an ohmic contact with the diode; and an insulating layer (not shown insulating layer) positioned on the surface of the barrier layer and lining sidewalls of the aperture of the conductive structure (claim 16), wherein the diode comprises a p-type semiconductor material (511a and/or 511b), an n-type semiconductor material having a first doping concentration (513a), and an n-type semiconductor material having a second doping concentration (513b) (claim 17), wherein the n-type semiconductor material having the first doping concentration (513a) is located between the p-type semiconductor material (511a) and the n-type semiconductor material having the second doping concentration (513b) (claim 18), the n-type semiconductor material having the first doping concentration (513a) has a smaller doping concentration (N) than the n-type semiconductor material having the second doping concentration (513b; N+) (claim 19), and the source (532) of the HEMT is electrically connected to an anode of the diode through the conductor layer (511b), and the drain (534) of the HEMT is adjacent to the diode and is electrically connected to a cathode of the diode (claim 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10 and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Briere (US 9,087,812)  The teachings of Briere are discussed above.
Regarding claims 7 and 8, Briere differs from the claimed invention by not showing that the first doping concentration is about 1014 cm-3 to about 1017 cm-3 (claim 7), and the second doping concentration is about 1017 cm-3 to about 1021 cm-3 (claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first doping concentration can be about 1014 cm-3 to about 1017 cm-3, and the second doping concentration is about 1017 cm-3 to about 1021 cm-3, because (a) the doping concentrations of the component layers of the diode should be controlled and optimized to obtain desired electrical characteristics of the diode, and (b) the claims are prima facie obvious without showing that the claimed ranges of the first and second doping concentration achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claims 10 and 11, Briere differs from the claimed invention by not showing that a doped material of the p-type semiconductor material comprises at least one of boron (B) and gallium (Ga) (claim 10), and a doped material of the n-type semiconductor material comprises at least one of phosphorus (P) and arsenic (As) (claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a doped material of the p-type semiconductor material can comprise at least one of boron (B) and gallium (Ga), and a doped material of the n-type semiconductor material can comprise at least one of phosphorus (P) and arsenic (As), because (a) these dopants have been commonly employed dopants to dope Group IV semiconductor materials p-type and n-type, respectively, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Briere (US 8,866,193)
Umeda et al. (US 8,872,227)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. K./Primary Examiner, Art Unit 2815                              /JAY C KIM/                                                                                       Primary Examiner, Art Unit 2815                                                                                                                                                                                                                      August 31, 2022